In the motion for rehearing on file, appellant asserts that we erred in our affirmance, and that the error will be demonstrated by an inspection of the statement of *Page 518 
facts and bills of exception which he asserts have been discovered to be on file within the time prescribed by law. If these facts so stated be true, we regret very much they are not verified by the presentation of said documents. We cannot consider a statement of facts nor bills of exception which do not appear in a record, and the fact that such documents may be in the office of the clerk of the trial court, in no way brings them here. The motion for rehearing not being accompanied by an application for a writ of certiorari, or any showing that the statement of facts and bills of exception were properly filed, or are within the reach of this court, the motion for rehearing will be overruled.
Overruled.